Claimant appeals from a decision of the State Industrial Board which affirmed the report of a referee disallowing his claim for compensation. The decision of the Board is based solely on the ground that the accidental injuries sustained by claimant did not arise out of and in the course of his employment. Claimant was a salesman and an outside worker. He received his injuries in a restaurant where he frequently met customers, solicited and transacted business. It is quite evident from the record that his claim was denied because at the time he sustained his injuries he was having his lunch and had no prospective customer with him, although he claimed that he was attempting to solicit business from the proprietor of the restaurant. The decision does not indicate that claimant’s methods of doing business were fully considered, and is based upon such a narrow premise as to be erroneous as a matter of law. Decision reversed, with costs to claimant, and matter remitted to the State Industrial Board for further consideration. BUI, P. J., Crapser, Bliss, Hefíernan and Foster, JJ., concur.